In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of relators’ application for partial voluntary dismissal of claim for relief,
IT IS ORDERED by the court that relators’ application be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that relators’ claim for relief in mandamus seeking to compel respondents to approve the August 1, 2002 budget request of the relators be, and hereby is, dismissed; and that David Lee, Executive Director of the Montgomery County Veterans Service Commission, be, and hereby is, dismissed as a respondent herein. The remainder of relators’ claims remain pending.